Per Curiam.

This court is of the opinion that the appellees, in their beverage business as above described, are “manufacturers” within the meaning of that term as used in Sections 5711.16 and 5711.22, Revised Code, and are entitled to have their above-described machines, used in such business, listed, for the purpose of taxation, at 50 per cent of their true value.
The decision of the Board of Tax Appeals is affirmed on authority of Jer-Zee, Inc., v. Bowers, Tax Commr., 163 Ohio St., 31, 125 N. E. (2d), 195.

Decision affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.